PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/254,655
Filing Date: 1 Sep 2016
Appellant(s): TOYO SUGAR REFINING CO., LTD.



__________________
Hai Han
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Appellant has traversed the rejection of Claims 1 and 10 under 35 U.S.C. 103 as being unpatentable over JP 2007-137862 (Yoshida ‘862) in view of EP 1884234 (Yoshida ‘234) and further in view of International Publication No. WO 2010/049136 (English Equivalent is U.S. Publication No. 2011/0306568) (Schwarz) arguing that:
Claim 1 is not obvious over the cited references because they, alone or taken together, fail to teach or suggest protecting keratoconjunctiva from dry eye by administering an ophthalmic formulation comprising an effective amount (i.e., 0.01-10%) of glucosylglycerol and an ophthalmically acceptable carrier. In rejecting claim 1 (and similarly claim 10) the Examiner asserts that because Yoshida ‘862 teaches treating allergic conjunctivitis using a composition comprising alpha-glucosylglycerol. While acknowledging that Yoshida ‘862 does not expressly teach protecting keratoconjunctiva from dry eye, the Examiner nonetheless concludes that a skilled person in the art will recognize that glucosylglycerol can be used for protecting keratoconjunctiva from dry eye.
Appellant’s arguments have been considered but are not found to be persuasive to remove the rejection. Even though Yoshida ‘862 does not expressly teach that glucosylglycerol is used for protecting keratoconjuctiva from dry eye or treating dry eye, Yoshida ‘862 teaches using glucosylglycerol in all conceivable types of formulations as well as food and drinks for indications of allergic reactions. Yoshida ‘862 teaches using a composition comprising alpha glucosylglycerol for treating a disorder of the conjunctiva. It also teaches ophthalmic formulations including a carrier.
It is noted that the method claim recites a method of protecting keratoconjunctiva from dry eye in a subject. Thus, the claimed method is not limited to a specific patient population but generally protecting a subject from keratoconjunctiva from dry eye. Yoshida ‘862 teaches that glucosylglycerol is known to be useful for many allergic reactions in eyes. Hence, glucosylglycerol is known in treating allergic reactions in eyes. 
Moreover, Yoshida also teaches the amount of glucosylglycerol to be administered to an eye is in the range of 0.5 to 80% by weight which overlaps the claimed range 0.01 to 10% as described in MPEP 2144.05. 
Thus, the method steps taught by Yoshida are same or similar to or obvious over the claimed method steps here. Therefore, treating allergic reactions of patients in Yoshida would be inherently protecting keratoconjunctiva from dry eye in a subject.
Further, according to Yoshida ‘234, keratoconjunctival disorder is not only conjunctivitis as in Yoshida ‘862, but also includes dry eye as claimed here. From the teaching of Yoshida ‘234, it can be seen that an active agent that treats conjunctivitis can also be used to treat dry eye.
The reason that Schwarz is cited here is for the teaching that glucosylglycerol is also known to be employed as a moisturizer. In addition, it also has antibacterial and antifungal effects. This teaching of Schwarz in view of Yoshida ‘234 tells the artisan that glucosylglycerol, which is a moisturizer, can be used to protect the keratoconjunctiva from dry eye and also be used to treat dry eye in a subject, not just for treating allergic conjunctivitis. 
Again, the patient population in the claimed method is not limited but covers a general population. The artisan will have a reasonable expectation of success in protecting keratoconjunctiva from dry eye in a subject from the teachings of the prior art. 
Therefore, one of ordinary skill in the art in view of the teachings of Yoshida ‘862 and Yoshida ‘234, will find it obvious to use glucosylglycerol formulation in a method of protecting keratoconjunctiva from dry eye and also in a method of treating dry eye in a subject.
Furthermore, the art teaches the amount of glucosylglycerol overlaping the claimed range. According MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Because of absent evidence of criticality, a finding of the claimed range of obviousness, the claimed method is clearly obvious over the combined teachings of the prior art.  
For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623

Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.